Citation Nr: 1645185	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  09-32 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a headache disability, to include as secondary to service-connected degenerative disc disease and degenerative joint disease, L5-S1 and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to January 1970.
This matter initially came before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO denied entitlement to service connection for headaches.

In March 2016, the Board remanded this matter for further development.


FINDING OF FACT

Tension headaches did not have their onset in service, are not otherwise related to active duty, and are not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

Tension headaches were not incurred or aggravated in service and were not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In letters dated in September 2008 and March 2016, the RO notified the Veteran of the evidence needed to substantiate his claim of service connection for a headache disability on both a direct and secondary basis.  These letters satisfied the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records, all pertinent service personnel records, Social Security Administration (SSA) disability records, and all of the identified relevant post-service VA treatment records.  The Veteran has not reported, and the evidence does not otherwise reflect, that he has received any relevant post-service private medical treatment for a headache disability.  In addition, the Veteran was afforded a VA examination for his claimed headache disability and opinions were obtained as to the etiology of the disability.  

In its March 2016 remand, the Board instructed the agency of original jurisdiction (AOJ) to send the Veteran a VCAA notice letter providing him with notice as to the information and evidence that is required to substantiate a claim of service connection on a secondary basis; obtain and associate with the claims file outstanding treatment records contained in the Birmingham Vista electronic records system and dated from February 2004 through September 2006, from November 2009 through November 2010, and since July 2012; and obtain a medical opinion as to whether the Veteran's claimed headache disability was caused or aggravated by his service-connected back and psychiatric disabilities (to include any medications taken for the disabilities).  As explained above, the Veteran was notified of the information and evidence that is required to substantiate a claim of service connection on a secondary basis by way of the March 2016 letter and all relevant post-service VA treatment records (including the treatment records contained in the Birmingham Vista electronic records system which are referenced in the March 2016 remand) have been obtained and associated with the file.  Also, the requested medical opinion was obtained in March 2016.

Hence, the AOJ substantially complied with all of the Board's March 2016 remand instructions.  VA has no further duty to attempt to obtain any additional records, conduct additional examinations, or obtain additional opinions with respect to the claim decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268   (1998).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the nexus element for certain chronic disabilities listed in 38 C.F.R. § 3.309 is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302   (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303 (b), 3.309(a) (2015).

Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. §  3.310.  VA has amended 38 C.F.R. §  3.310 to reflect that it will not concede aggravation unless certain additional conditions are met.  38 C.F.R. §  3.310 (b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Court has held that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, a September 2015 VA examination report includes a diagnosis of tension headaches.  Thus, a current headache disability has been demonstrated.

The Veteran contends that his headaches began in service following a fall and that they have persisted in the years since that time.  In the alternative, he appears to contend that his current headache disability is related to his service-connected back disability and there is evidence of a potential relationship between his current headaches and his service-connected psychiatric disability.

There is evidence that the Veteran may have been engaged in combat in service.  In-service headaches following a fall, such as those described by the Veteran, could be consistent with the circumstances of his service.

Where a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships of service.  38 U.S.C.A. § 1154 (b).  Section 1154(b) sets forth a three step sequential analysis that must be undertaken when a combat veteran seeks benefits under the method of proof provided by the statute.  First, it must be determined whether the veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  Second, it must be determined whether the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service."  Finally, if the first two requirements are met, VA shall accept the veteran's evidence as "sufficient proof of service connection," even if no official record of such incurrence exists.  In such a case, a factual presumption arises that the alleged injury or disease is service-connected. Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); 38 C.F.R. § 3.304.

The presumptions of 38 U.S.C.A. § 1154 (b) do not extend to the nexus element of a claim of service connection.  Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997).

Service personnel and treatment records reveal that the Veteran served in Vietnam from June 1969 to January 1970 and that he was treated in November 1969 for headaches following a fall from a truck.  Conceding the fact that the Veteran experienced headaches following a fall in service and assuming without deciding that he engaged in combat during service, the claim must nevertheless be denied, as explained below.

The Veteran is competent to report a continuity of headache symptomatology in the years since service.  However, his reports must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.
There is no evidence of any complaints of or treatment for headaches in the Veteran's service treatment records other than the November 1969 record of treatment for headaches following a fall.  Also, his December 1969 separation examination was normal.

The objective evidence otherwise indicates that the Veteran's current headache disability did not manifest until many years after service.  The earliest objective lay evidence of headaches following service is the Veteran's August 2008 claim (VA Form 21-4138) and the earliest post-service clinical evidence of headaches is a July 2011 VA mental health progress note which includes a report of headaches.  There is no clinical evidence of any earlier headaches following service.  The Board acknowledges that there is subjective lay evidence of earlier headaches following service in that the Veteran has reported a continuity of headache symptomatology in the years since service.  As explained below, however, the Board finds that the Veteran's reports of a continuity of headache symptomatology in the years since service are not credible.

The absence of any clinical or objective lay evidence of headaches for over three decades after the Veteran's separation from active service in January 1970 is one factor weighing against a finding that his current headache disability was present in service or in the year or years immediately after service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue).

The Veteran has provided information and statements which are inconsistent with his reports of a continuity of headache symptomatology.  He has claimed that his headaches began in service following his documented fall and that headaches have continued in the years since that time.  However, he reported during the July 2011 VA mental health assessment that he had briefly taken fluoxetine and that he "began having headaches" when the dosage was increased.  Also, a January 2015 VA primary care treatment note indicates that he was not experiencing various symptoms, including headaches.  Such information provided by the Veteran is inconsistent with his contentions that he has experienced a continuity of headache symptomatology in the years since service.

In light of the fact that the Veteran's December 1969 separation examination was normal, the absence of any objective evidence of headaches for over three decades following service, and the information and statements provided by the Veteran that are inconsistent with his reports of a continuity of headache symptomatology, the Board concludes that his reports concerning the history of his current headache disability (including any reports of a continuity of symptomatology in the years since service), are not credible.  Thus, neither the clinical record nor the lay statements of record establish a continuity of symptomatology in this case.

Nevertheless, even if there was competent and credible evidence of a continuity of headache symptomatology in the years since service, an award of service connection for the currently diagnosed headache disability solely on this basis would nonetheless be precluded because tension headaches are not among the chronic conditions listed in 38 C.F.R. § 3.309 (a).  Service connection on the basis of a continuity of symptomatology, alone, may only be granted if a claimed disability is among this list of chronic conditions.  See Walker, 708 F.3d at 1338.

The only medical opinions of record reflect that the Veteran's current headache disability is not related to service and is not caused or aggravated by his service-connected back and psychiatric disabilities (including any medications taken for these disabilities).  The physician who conducted the September 2015 VA examination opined that the Veteran's current headache disability was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  The physician reasoned that although the Veteran was seen for headaches after a fall from a truck in service in November 1969, his service treatment records were negative for any symptoms of traumatic brain injury.  He had no loss of consciousness, "AOC," or diagnosis of traumatic brain injury.  Also, his treatment records are negative for a diagnosis of or treatment for chronic headaches.  Therefore, it was not likely ("less likely as not") that the Veteran's current headaches were incurred in or caused by military service.
In March 2016, the physician who conducted the September 2015 VA examination re-reviewed the Veteran's claims file and opined that his current headache disability was not likely ("less likely than not"/"less than 50 percent probability") proximately due to or the result of his service-connected disabilities.  The physician noted the July 2011 VA mental health progress note and the fact that the Veteran experienced headaches in 2011 related to the use of fluoxetine.  Nevertheless, the use of fluoxetine was discontinued and subsequent progress notes were negative for chronic headaches since the medication was discontinued.  The Veteran had no issues with the medications taken for his lumbar spine disability.  He was not taking any medications for PTSD at the time of the March 2016 opinion and the medication taken in 2011 caused a temporary side effect and was discontinued.  Overall, the weight of the medical evidence was against a causal or pathophysiological relationship between the Veteran's lumbar spine disability and PTSD and his headaches.  Thus, it was not likely ("less likely as not") that the Veteran's current headache disability was due to, caused by, or aggravated by his service-connected disabilities (including any medications taken for the disabilities).

The September 2015 and March 2016 opinions do not explicitly acknowledge or discuss the Veteran's reports of a continuity of symptomatology in the years since service.  However, as explained above, any reports of a continuity of symptomatology are not deemed to be credible and an opinion based on such an inaccurate history would be inadequate.  See Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

The September 2015 and March 2016 opinions were based upon an examination of the Veteran and a review of his medical records and reported history and they are accompanied by specific rationales that are not inconsistent with the evidence of record.  Thus, these opinions are adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The Veteran has expressed his belief that his current headache disability is related to his headaches in service and he appears to indicate that his headaches are related to his service-connected back disability.  Nevertheless, the questions presented in this case (i.e., whether any relationship exists between the Veteran's current headache disability and his headaches in service (where there is no credible evidence of headaches until decades following service) and whether any relationship exists between the current headache disability and service-connected back and psychiatric disabilities (including any medications taken for these disabilities)) are questions as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  

To the extent that the Veteran is attempting to establish nexus through his own opinions, as a lay person he has not been shown to be capable of making such conclusions on such a medical matter in this instance.  The link between any current headache disability and headaches in service (where there is no credible evidence of headaches for decades following service) or service-connected back and psychiatric disabilities (and any medications taken for these disabilities), is one requiring specialized knowledge to understand the complex nature of internal body systems. The Veteran has not indicated that he has such experience.  Hence, his opinion on this question is not competent evidence.  To the extent that the Veteran's statements in this regard are competent, the Board finds the specific, reasoned opinions of the trained health care professional who provided the September 2015 and March 2016 opinions to be of greater probative weight than the Veteran's more general lay assertions. 

There is no other evidence of a relationship between the Veteran's current headache disability and service or a service-connected disability, and neither the Veteran nor is representative have alluded to the existence of any such evidence.  Thus, the preponderance of the evidence is against a finding that the Veteran's current headache disability manifested in service, is the result of his fall and headaches in service, is otherwise related to service, or is caused or aggravated by a service-connected disability.  

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not for application in this instance and the claim of service connection for a headache disability must be denied.  See 38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 



ORDER

Entitlement to service connection for a headache disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


